Kenneth T. Pignone (petitioner) appeals under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of relief by a single justice of this court. The petitioner had filed an “Application for Permission to Appeal Reduction of Bail to The Supreme Judicial Court.”
We treat the Superior Court judge’s denial of the petitioner’s motion for reduction of bail and release as an interlocutory order for purposes of rule 2:21 (1). The petitioner, however, has not met his burden under rule 2:21 (2). His terse reference, without explanation, to “irremediable error” does not constitute setting forth “the reasons why review of the trial court decision *1009cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.”
The case was submitted on the papers filed, accompanied by a memorandum of law.
Kenneth T. Pignone, pro se.

Judgment affirmed.